                      Case 1:19-cv-09664-VSB Document 13
                                                      12 Filed 05/05/20
                                                               05/01/20 Page 1 of 3




                                                   THE CITY OF NEW YORK
JAMES E. JOHNSON                                  LAW DEPARTMENT                                         WILLIAM THOMAS GOSLING
Corporation Counsel                                    100 CHURCH STREET                                    Assistant Corporation Counsel
                                                       NEW YORK, NY 10007                                           Phone: (212) 356-2384
                                                                                                                      Fax: (212) 356-3509
                                                                                                                   wgosling@law.nyc.gov


                                                                               May 1, 2020
        BY ECF
        Honorable Vernon S. Broderick
        United States District Judge
        United States District Court
                                                                                                    5/4/2020
        Southern District of New York
        Thurgood Marshall United States Courthouse                                  The Clerk is directed to mail a copy of this order to
                                                                                    the pro se Plaintiff.
        40 Foley Square
        New York, NY 10007

                          Re:     Glenn Johnson v. City of New York et al., 19 Civ. 9664 (VSB) (SN)

        Your Honor:

                I am the attorney in the Office of James E. Johnson, Corporation Counsel of the City of
        New York, assigned to the defense of the above referenced matter. In that capacity, I write to
        respectfully request that the Court issue a ninety (90) day stay of this litigation, including all
        scheduled deadlines, the answer to the Complaint on behalf defendants City, and discovery, in
        light of the current COVID-19 pandemic1. Plaintiff consents to this request. This is defendant
        City’s first request for the Court to issue such a stay.

                By way of background, on October 17, 2019, plaintiff filed the Complaint alleging, inter
        alia, that on April 9, 2019, plaintiff was involved in an inmate on inmate assault at the Vernon C.
        Bain Center (“VCBC”), a facility located on Rikers Island, which resulted in plaintiff’s injures.
        See Docket Entry No. 2. On February 4, 2020, Your Honor issued an Order requiring defendants
        to waive service of the Summons by March 5, 2020. See Docket Entry No. 8. Also in the
        February 4th Order, Your Honor requires defendants to respond to Local Civil Rule 33.2 by June
        3, 2020. Id. On March 4, 2020, defendants filed their executed waiver of service, thereby
        making the response to the Complaint due on May 4, 2020. See Docket Entry Nos. 10, 11.
        1
          Plaintiff also names Correction Officer Cruz, Correction Officer Rodriguez, and Captain Camacho as defendants.
        On March 4, 2020, waivers of service were executed on behalf of Correction Officer Cruz, Correction Officer
        Rodriguez, and Captain Camacho, thus making their answers or responses to the Complaint due on May 4, 2020.
        See Docket Entry No. 10. This Office has made no decisions regarding the representation of these named
        defendants. Nevertheless, to the extent that any such individuals have been properly served, this Office respectfully
        requests that the Court sua sponte stay their response to the Complaint.
          Case 1:19-cv-09664-VSB Document 13
                                          12 Filed 05/05/20
                                                   05/01/20 Page 2 of 3




        As the Court is aware, the country is currently grappling with the COVID-19, or
coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New York is
in a state of emergency because of the rapidly developing pandemic situation. On March 13,
2020, Mayor Bill de Blasio followed suit, and declared New York City to be in a state of
emergency as well.

        That same day, the United States District Court for the Southern District of New York
(“Southern District”) issued Standing Order 20 MISC 138, which encouraged individual judges
to conduct court proceedings by phone and video conferencing where practicable. Also on
March 13, 2020, the Southern District issued Standing Order 20 MISC 015, which suspended
and tolled service of process requirements and deadlines. On March 16, 2020, the Southern
District issued a Revised Standing Order that further limited access to courthouses.

        On March 20, 2020, Governor Andrew Cuomo issued an executive order mandating that
all non-essential businesses in New York State close, and that New York residents stay inside
their homes unless participating in an essential activity. Also on March 20, 2020, the Southern
District issued a memorandum to the Bar that set forth additional emergency protocols, including
limitations on courtroom use and operations for both criminal and civil matters. To comply with
Governor Cuomo’s latest executive order, and in light of pronouncements from other
governmental and judicial officials, expert recommendations, and the further spread of COVID-
19, the New York City Law Department is requiring that the vast majority of its employees work
from home.

         Of course, working from home creates a number of challenges that directly impact
litigation. For example, working from home creates accessibility problems in regards to
documents and files. Although some documents can be easily accessed remotely by electronic
means, many documents cannot be so accessed, because of variables such as format or size. This
inaccessibility prevents defendants from having all the information necessary to, inter alia, fully
assess cases, respond to plaintiff’s demands, and otherwise conduct regular business.

        Finally, the agencies defendants must regularly communicate and coordinate with, e.g.,
the New York City Department of Correction (“DOC”) are facing these same communication
and access challenges as they pursue compliance with Governor Cuomo’s executive order and
seek to protect the health and safety of the individuals in their organizations. These challenges
have already made the fulfillment of document and information requests delayed or
impracticable. Such delays and problems are expected to continue until individuals are allowed
to return to their offices.

        For the reasons set forth above, this Office respectfully requests that the Court grant a
stay of the instant litigation for ninety (90) days in light of the developing situation surrounding
COVID-19. This will give this Office the time and opportunity needed to adjust to these new
circumstances.




                                                 -2-
        Case 1:19-cv-09664-VSB Document 13
                                        12 Filed 05/05/20
                                                 05/01/20 Page 3 of 3



      Thank you for your consideration.

                                                Respectfully submitted,

                                                William Thomas Gosling /S/
                                                William Thomas Gosling
                                                Assistant Corporation Counsel

cc:   BY FIRST-CLASS MAIL
      Glenn Johnson
      Plaintiff Pro Se
      880 Boynton Avenue, Apt. 19G
      Bronx, New York 10473




                                          -3-
